                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-239-MOC-DCK

 JAMES MCDONALD SHEA BROWN, JR.,                        )
                                                        )
                Plaintiff,                              )
                                                        )
    v.                                                  )      ORDER
                                                        )
 SUNTRUST BANK,                                         )
                                                        )
                Defendant.                              )
                                                        )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 35) filed by C. Bailey King, Jr., concerning Robert R. Carl on

April 24, 2020. Robert R. Carl seeks to appear as counsel pro hac vice for Defendant SunTrust

Bank. Upon review and consideration of the motion, which was accompanied by submission of

the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 35) is GRANTED. Robert R. Carl

is hereby admitted pro hac vice to represent Defendant SunTrust Bank.



                                      Signed: April 24, 2020




      Case 3:20-cv-00239-MOC-DCK Document 36 Filed 04/24/20 Page 1 of 1
